Citation Nr: 1524145	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-36 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from an August 2009 rating decision of the RO in Cleveland, Ohio.

In December 2011, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In a decision dated in April 2014, the Board denied this issue.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Court has directed that additional development is necessary in this appeal.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

The Joint Motion stipulates that the June 2011 VA examiner did not follow the instructions provided in the May 2011 Compensation and Pension Exam Inquiry, which requested: "Please determine whether the [V]eteran currently suffers from hearing loss and tinnitus.  If so, please express an opinion whether it is a[t] least likely as not that the [V]eteran's hearing loss and tinnitus, if diagnosed, w[ere] proximately due to or a result of the [V]eteran's excessive noise exposure while in the military.  Please elicit any post-service occupational and recreational noise exposure and its effects on the [V]eteran's hearing."  The examiner's opinion was focused on the entrance and exit examinations, finding that "Comparison of entrance audio to separation audio does not reveal a standard threshold shift in hearing in either ear at separation."  However, in light of the fact that the Veteran reported to the examiner that he had recreational noise exposure to motorcycles with the use of hearing protection, the examiner should have reported the effects of this on the Veteran's hearing as requested in the May 2011 examination inquiry.  As he did not, the examiner's opinion was conclusory.

In addition, the Joint Motion stipulates that the findings of the June 2011 VA medical examiner are not consistent with the Board's findings, or with the evidence of record, and the Board should have remanded for an addendum or a new VA examination.  Specifically, the examiner determined that there was no puretone threshold shift in hearing between the time of entry into active duty and the time of discharge.  However, the Board found, consistent with the evidence, that there was a shift in puretone thresholds, stating: "Audiometric findings are listed in his December 1967 report of medical examination for the purpose of enlistment and in his January 1972 report of medical examination for the purpose of separation from active service.  In comparing the two sets of audiometric findings, the greatest puretone threshold shifts, over any puretone frequencies of interest, was 10 dB.  Puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz at separation from service were[ ]10 dB for each frequency for each ear."  

The Joint Motion stipulates that these deficiencies require remand for the Board to obtain either an opinion that clarifies the June 2011 VA examination report or a new examination that provides a nexus opinion sufficient to allow the Board to make an informed decision.  

Finally, the Board notes that, in May 2015, the Veteran has submitted additional pertinent evidence directly to the Board which has not been considered by the RO.  He asked "please remand (send back) my case to the AOJ for review of this additional evidence that I am submitting in my appeal."  The Board has reviewed that evidence and finds that it includes a private medical opinion regarding the etiology of hearing loss.  However, the opinion is phrased in inconclusive terms, i.e., "it may be likely."  Medical opinions raising only a possibility of medical nexus are insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the development specified in the Joint Motion is still necessary even in light of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the nature and etiology of his hearing loss.  The relevant documents in the claims file should be made available to the VA examiner.

(a).  Please elicit any post-service occupational and recreational noise exposure and its effects on the Veteran's hearing.

(b).  Please explain the significance, if any, of the change in audiometric measurements on the entrance and separation examinations.  

(c).  Please offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current hearing loss is causally or etiologically related to the Veteran's active service, to include noise exposure therein.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


